Citation Nr: 0635026	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-16 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder, 
secondary to service-connected seminoma of the left testicle.  

2.  Entitlement to service connection for a low back 
disability, secondary to service-connected seminoma of the 
left testicle.  

3.  Entitlement to service connection for myocardial 
infarction, secondary to service-connected seminoma of the 
left testicle.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from July 1957 to March 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2003 and January 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

The issue of service connection for myocardial infarction is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's thyroid disorder was caused by his service-
connected seminoma of the left testicle.  

2.  The veteran's low back disability was caused by his 
service-connected seminoma of the left testicle.  


CONCLUSIONS OF LAW

1.  Service connection for a thyroid disorder is established 
on a secondary basis.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.310(a) (2006). 

2.  Service connection for a low back disability is 
established on a secondary basis.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.310(a) (2006). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A disability may be service connected if it is proximately 
due to or the result of a service connected disease or 
injury. 38 C.F.R. § 3.310(a).  Secondary service connection 
may also be established when there is aggravation of a 
veteran's non-service connected condition that is proximately 
due to or the result of a service-connected condition.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran has current diagnoses of 
osteopenia and a thyroid disorder.  Therefore he has current 
disabilities for VA purposes.  The veteran is service-
connected for seminoma of the left testicle, for which he 
received radiation treatment.  

Post-service medical records show that the veteran was 
diagnosed with Graves disease in 1980 and subsequently 
developed hypothyroid status.  

In October 2005, Dr. N. N., a private practitioner noted that 
the veteran reported a diagnosis of Graves disease.  Dr. N. 
N. opined that "[p]ost-radiation Graves disease as well as 
hypothyroidism are known complications of radiation.  There 
is greater than normal likelihood that his Graves disease was 
a delayed effect of radiation treatment."  

In December 2003, the veteran underwent a VA endocrine 
examination.  The physician concluded that the veteran no 
longer had Graves disease, but that he did have "post 
radioactive iodine treatment hypothyroidism."  The physician 
opined that it was "at least as likely as not" that the 
veteran's thyroid disorder is related to the radiation 
treatment for seminoma.  

The Board finds that the facts and examinations cited above 
are entitled to great probative weight and that they provide 
evidence in favor of the veteran's claim.  

A June 2003 VA endocrine examination appears to provide 
evidence against the veteran's claim, but it is not clearly 
worded.  The physician opined, "it is least likely than not 
that the veteran's Graves disease is related to his seminoma 
or to the radiation treatment for seminoma."  This opinion 
is not entitled to as much probative weight as the two 
medical opinions discussed above as the basis for this 
opinion is unclear. 

The Board finds that the preponderance of the evidence is in 
favor service connection for a thyroid disability, on a 
secondary basis.  38 U.S.C.A. § 5107(b).   The appeal is 
granted.  

In June 2006, Dr. N. N. opined that the veteran's symptoms 
"could very well be related to orchectomy and/or the 
radiation which he received subsequently.  This could have 
very well lead to his chronic back pain as well as his 
ongoing neurologic symptoms in his both [sic] lower 
extremities."  

At a December 2005 VA oncology consult, a VA physician opined 
that the veteran's low back disability is "more likely than 
not" related to his prior radiation therapy.  

The Board finds that the facts and examinations cited above 
are entitled to great probative weight and that they provide 
evidence in favor of the veteran's claim.  

In December 2003, the veteran underwent a VA spine 
examination wherein the physician stated that he did not have 
the expertise necessary to comment on the etiological 
relation of the veteran's low back disability to radiation 
treatment.  

The two opinions stating the veteran's low back disability is 
related to his radiation treatment are entitled to more 
probative weight than the December 2003 VA spine examination 
because it did not provide an etiology opinion.  The Board 
finds that the preponderance of the evidence is in favor of 
service connection for a low back disability on a secondary 
basis.  38 U.S.C.A. § 5107(b).  The appeal is granted.  

The Board must note that the above does not support the 
finding that all of the veteran's back disability can be 
reasonably related to radiation treatment.  In fact, it 
appears that the radiation treatment may have only aggravated 
the back disorder, not caused the disorder.  

The Board does not find that all problems related to his 
back, including a problem associated with, for example, age 
or his work history, was caused by radiation treatment.  How 
much of the disorder can reasonable be associated with 
radiation treatment is not before the Board at this time.  
The only issue before the Board is if the disorder was, in 
any part, caused by radiation treatment.  The nature and 
extent of the back disorder related to radiation treatment is 
not before the Board at this time.   

ORDER

Entitlement to service connection for a thyroid disorder is 
granted on a secondary basis.  

Entitlement to service connection for a low back disability 
is granted on a secondary basis.  


REMAND

In a December 2003 letter, the veteran's representative 
stated that the veteran's claim with regards to his 
myocardial infarction was a claim for entitlement to 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 2002) for additional disability from myocardial 
infarction as a result of VA treatment for Graves disease at 
a VA Medical Center (VAMC) in Salt Lake City, Utah.  The RO 
adjudicated the claim as a claim for entitlement to service 
connection for myocardial infarction.  The two theories of 
entitlement are inextricably intertwined. 

Accordingly, the case is REMANDED for the following action:


The RO should also adjudicate the 
veteran's remaining claim as a claim for 
entitlement to compensation pursuant to 
the provisions of 38 U.S.C.A. § 1151 (West 
2002) for additional disability from 
myocardial infarction as a result of VA 
treatment for Graves disease at a VA 
Medical Center (VAMC) in Salt Lake City, 
Utah. The veteran should be provided with 
notice appropriate to the nature of his 
claim.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


